Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00237-CR
____________
 
JOHNNY LEE SEE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 6
Harris County, Texas
Trial Court Cause No.
1448478
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of driving while intoxicated.  On March 4, 2008, the trial
court sentenced appellant to confinement for thirty days in the Harris County
Jail.  Appellant filed a notice of appeal on March 5, 2008.  
On
October 9, 2008, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On January 14, 2009, the trial court conducted the hearing, and
the record of the hearing was filed in this court on January 16, 2009.




At the
hearing, the trial court found appellant no longer desires to prosecute his
appeal.  On the basis of those findings, this court has considered the appeal
without briefs.  See Tex. R. App. P. 38.8(b).  We find no fundamental
error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Frost,
Brown, and Boyce. 
Do Not Publish C Tex.
R. App. P. 47.2(b).